Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase (US 2016/0236517) in view of Shimizu (JP 2018-111953) (all citations to US equivalent US 2019/0344622).
Regarding claim 1, Nagase discloses [Figures 1-4] a pneumatic tire 1 comprising: a land portion 8 (lug) that is partitioned by a main groove 3 (first major groove) and a main groove 5 (second major groove), and that forms a contact patch surface; a plurality of chamfers 14 (recessed regions, first recessed regions extending from the first major groove 3, and second recessed regions extending from second major groove 5) that extend from the main grooves 3, 5 so as to be directed towards a center in a tire width direction of the land portion 8 (lug), that terminate within an interior of the land portion 8 (lug), and that are recessed relative to the contact patch surface; wherein the plurality of chamfers 14 (recessed regions) are arranged in alternating fashion along a tire circumferential direction; wherein the respective chamfers 14 (recessed regions) each has a vertical face that descends in a vertical direction from the contact patch surface, and a planar base that extends in a width direction of the each chamfer 14 (recessed regions) [See annotated Figure 4 below for clarity]; wherein the planar base is horizontal; and wherein the width of the planar base increases as one proceeds from the center in the width 8 (lug) to an end of the land portion 8 (lug) (see the rounded terminal ends of the chamfers, thereby increasing in width from the terminal end towards the edge of the land portion).
Nagase does not specifically recite the lug being such that a central region thereof in the tire width direction protrudes relative to either end thereof in the tire width direction.
Shimizu teaches [Figures 3 and 7] a pneumatic tire having ribs 10 supplied with chamfers 14 extending from each edge of the rib 10 to terminate in the center, arranged alternately in the tire circumferential direction, wherein the ribs 10 have a center portion in the tire width direction that protrudes relative to either end in the tire width direction [Shimizu, Paragraph 0053, Figure 7].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagase with the teachings of Shimizu to have a center portion of the land portions protrude relative to either end in the width direction. Doing so would enable improvement in drainage performance at contact with the ground so that wet performance can be effectively improved [Shimizu, Paragraph 0053].

    PNG
    media_image1.png
    545
    464
    media_image1.png
    Greyscale

Annotated Figure 4 [Nagase]

Regarding claim 2, Nagase discloses [Figure 4] a first edge [See annotated Figure 4 above for clarity] formed by the contact patch surface and the vertical face; wherein a difference in height D5 in the vertical direction of the planar base and the first edge is from 0.5 mm to 2.0 mm [Nagase, Paragraph 0043], encompassing the claimed range of from 0.5 mm to 1.5 mm. A prior art reference that discloses a range encompassing a somewhat narrower range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05.

Regarding claim 3, Nagase discloses [Figure 4] a sipe 13 formed at the central region of each of the chamfers (recessed region).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Behr (DE 10 2012 108847) discloses a tire comprising lugs separated by circumferential grooves, wherein the lugs are supplied with alternating recessed portions (chamfers) having a decreasing width, with a sipe supplied at the bottom of the recessed portions.
Sawai (US 2012/0318420) discloses a tire comprising lugs separated by circumferential grooves, wherein the lugs are supplied with alternating recessed portions (chamfers) having a decreasing width, with a sipe supplied at the bottom of the recessed portions, extending past the recessed portion towards the lug center.
Takemoto (US 2017/0166014) discloses a tire comprising lugs separated by circumferential grooves, wherein the lugs are supplied with alternating recessed portions (chamfers), with a sipe 
Honda (US 2017/0297378) discloses a tire comprising lugs separated by circumferential grooves, wherein the lugs are supplied with alternating recessed portions (chamfers) having a decreasing width, with a sipe supplied at the bottom of the recessed portions; wherein the lugs have a center portion that protrudes relative to the edge portions in the tire width direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749